June 6, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 HARVEST LIFE FOUNDATION, FKA OPERATION REACH COMMUNITY
            DEVELOPMENT CORPORATION, Appellant

NO. 14-11-01038-CV                          V.

             HARRIS COUNTY APPRAISAL DISTRICT, Appellee
                  ________________________________

       This cause, an appeal from the portion of the judgment, signed September 1,
2011, in favor of appellee, Harris County Appraisal District, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

    We order appellant, Harvest Life Foundation, fka Operation Reach
Community Development Corporation, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.